Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered September 9, 1986, convicting him of burglary in the *727second degree, criminal possession of stolen property in the third degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The determination of the hearing court, which had the advantage of seeing and hearing the witnesses, should not be set aside unless clearly unsupported by the record (see, People v Prochilo, 41 NY2d 759, 761; People v Hamilton, 138 AD2d 625). Here, the hearing court’s determination that the defendant’s statements were voluntarily made is supported by the record, and we discern no basis for disturbing that determination on appeal (see, People v Hamilton, supra).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Rubin, Rosenblatt and Miller, JJ., concur.